Citation Nr: 1226352	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-46 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental condition for VA compensation (residuals of a mouth injury).

2.  Entitlement to service connection for a dental condition for VA compensation purposes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for diabetes mellitus, claimed as secondary to Agent Orange exposure.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability, also claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for a right eye disability, also claimed as secondary to diabetes mellitus.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for foot fungus/ingrown toenails.

8.  Entitlement to service connection for foot fungus/ingrown toenails.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergies.

10. Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 1967.  He also had subsequent service in the Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2010 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part determined that new and material evidence had not been received to reopen his previously denied service connection claims.

In August 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran was granted a 60-day abeyance in order to submit additional evidence.  In September 2011, additional evidence was associated with the claims file with a waiver of RO initial consideration. 

The Board reopens the Veteran's claims and the underlying service connection issues, with the exception of the Veteran's dental disorder and foot claims, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied a petition to reopen a claim of service connection for residuals of a mouth injury and denied service connection for diabetes mellitus, foot fungus, a right eye disability, and pollen allergy.  The Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The additional evidence received since the October 2007 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

3.  The medical evidence of record does not establish loss of teeth #8 and #9 as a result of loss of substance of body of the maxilla or mandible.

4.  The preponderance of the evidence indicates that the Veteran's current foot/toenail disability is related to active service.


CONCLUSIONS OF LAW

1.  The October 2007 RO rating is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  As evidence received since October 2007 is new and material, the service connection claims for diabetes mellitus, foot fungus, a right eye disability, and pollen allergy are reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

3.  The criteria for entitlement to service connection for a dental condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).

4.  A foot fungus/ingrown toenails disability was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is reopening the service connection claims, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Regarding the service connection claim for a dental disorder, here, the Veteran was sent letters in May and December 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not afforded a VA dental examination.  When a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for the following classes of claimants or beneficiaries, including those requiring examination to determine whether the dental disability is service-connected.  See 38 C.F.R. § 17.160(a).  

The Board finds that a dental examination is not essential in this case, because the record, as discussed in detail below, does not demonstrate that the dental trauma the Veteran experienced during service resulted in any actual "loss of teeth."  Moreover, he had not contended to have a loss or malunion of the maxilla.  For these reasons, an examination is not deemed necessary here.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of dental treatment.  Moreover, his statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis 

New and Material evidence

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In the present case, the RO previously denied a claim of service connection for a dental disability on the merits in an April 1973 rating decision.  At that time, the RO determined that evidence did not show that the Veteran had a dental disability for compensation purposes.  

The Veteran was notified of the April 1973 decision and his right to appeal.  He did not initiate an appeal in the matter.  Moreover, new and material evidence was not received within a year of the issuance of the April 1973 determination such as to preclude its finality.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In July 2006, the Veteran petitioned to reopen his dental claim and also submitted a claim for entitlement to service connection for diabetes mellitus, a right eye disability, to include as secondary to diabetes mellitus, a foot disability claimed as fungus/ingrown toenails, and allergies.

In an October 2007 rating decision the RO denied the Veteran's petition to reopen the service connection claim for a dental disorder and denied service connection for diabetes mellitus on the basis that it was unrelated to service.  The decision also denied service connection for foot fungus on the basis that there was no current chronic disability and denied service connection for right eye disability and for an allergy disability as there was no current disability.  

The Veteran was notified of the October 2007 decision and his right to appeal.  He did not initiate an appeal in the matter and no new and material evidence was received within a year of its issuance.  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120  (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board finds that the provisions of 38 C.F.R. § 3.156(b) are not for application in the present case, as there was no evidence that could be considered new and material received within the one year period following the October 2007 rating decision.  Thus, the October 2007 decision is final and new and material evidence is required to reopen the claims.

The evidence of record at the time of the October 2007 decision included the Veteran's service treatment records, to include records from the Army National Guard.  The pertinent evidence added to the record since the March 2006 rating decision consists of dental treatment records/summaries dated from September 1999 to November 2008; a September 2009 VA eye examination which shows, in part, diabetic retinopathy; August 2011 hearing testimony in which the Veteran claims that he has experienced chronic allergies/sinusitis, right eye watering and drainage and ingrown toenails since service; a September 2011 treatment record from K.K., D.P.M. which documents symptomatic onychomycosis; and a September 2011 letter from J.S.D., M.D. noting that the Veteran's diabetes mellitus is as a result of Agent Orange exposure while serving in Guam.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and raises a reasonable possibility of substantiating his claims.  Therefore, the Board finds that new and material evidence has been received and the claims for service connection for a dental disability, diabetes mellitus, right eye disability, foot fungus, and allergy are reopened.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is recognized that the Veteran is competent to report observable symptoms, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is additionally noted that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even in the absence of documented treatment for several decades, lay evidence could serve to enable a grant of service connection if such reported history is credible.  Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Dental disability 

The Veteran seeks service connection for a dental disorder that he indicates was caused by trauma to his mouth.  He reports that teeth #8 and #9 were injured when he was hit in the mouth by a truck tail gate.  He further reports that he had to undergo surgery.  He alleges that he continues to experience pain and discomfort in his teeth, bone, and gums because of the dental injury.  

The Board notes that ordinarily, a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  However, a 1967 rating decision granted the Veteran entitlement to outpatient treatment for teeth numbers 8 and 9 as a result of the service trauma.  Consequently, such issue is not before the Board.

Under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150; Simington v. West, 11 Vet. App. 41 (1998).

In the present case, the Veteran has testified that he injured two of his teeth during service when a truck tail gate hit him in the mouth.

A review of the service treatment records demonstrates that teeth #8 and #9 were within normal limits upon entrance examination.  Subsequently, in April 1965, service dental records reflect treatment for traumatic injury to tissue teeth #8 and #9.  With the exception of wisdom teeth, there is no documentation of missing teeth upon entry into or throughout the Veteran's period of service.  See Special VA Dental Examination, March 1973.

Based on a review of the evidence, the Board finds that service connection for compensation purposes for a dental disorder to include residuals of a mouth injury is not warranted.  The Board acknowledges that the Veteran's service treatment shows injury to two teeth during service, which he claims he underwent surgery for.  The Board acknowledges that service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  However, the medical evidence does not show that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma.  As noted, the Veteran's service treatment records solely establish injured teeth due to direct trauma, but not due to loss of bone or substance of the maxilla or mandible as a result of the trauma or osteomyelitis.  
Thus, service connection for compensation purposes is not warranted.  See 38 C.F.R. §§ 4.150.

Foot fungus/ingrown toenails

The Veteran contends that he has chronic foot fungus/ingrown toenails which began during active service.  He testified during August 2011 that he began having foot fungus/ingrown toenails while stationed in Guam and that he has continued to experience these symptoms to the present time.

The service treatment reflect care for tinea versicolor and ingrown toenails; and on separation examination, clinical evaluation documents tinea pedis with nail involvement.  

A September 2011 treatment record from Dr. K.K. documents symptomatic onychomycosis.

In sum, the evidence indicates that the Veteran was treated for foot fungus/ingrown toenails during active service.  His post service treatment record additionally reflects treatment for such disorder, during the relevant period of the claim.  Moreover, the Veteran has credibly reported a continuity of symptomatology.  As foot fungus/ingrown toenails are capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for foot fungus/ingrown toenails.  


ORDER

New and material evidence having been received, the application to reopen the previous determinations regarding service connection for a dental disorder, diabetes mellitus, right eye disability, foot fungus/ingrown toenails, and an allergy disorder is granted.

Service connection for a dental condition, for compensation purposes is denied.

Service connection for foot fungus/ingrown toenails is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Governing law provides for presumptive service connection based on exposure to herbicides/Agent Orange in service for certain enumerated diseases (including diabetes mellitus).  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  The Veteran here is not shown to have served in Vietnam, and does not allege otherwise; his theory of entitlement is that his diabetes mellitus stems from his exposure to Agent Orange while he was stationed in Guam from 1966 to 1967.  

In support of his claim, he submitted an August 2011 letter written by J.S.D., M.D. which notes in part:

"[The Veteran] is a patient whom I have followed for many years.   . . .[The Veteran] was exposed to Agent Orange while serving in Guam in 1966 and 1967.  I believe more likely than not that the exposure to agent orange contributed to or caused [the Veteran's] diabetes mellitus."

At the outset, the Board notes that the treatment records from Dr. J.S.D. are not associated with the claims file and such records have not been uploaded to the Virtual VA electronic records systems.  As the records are likely to contain pertinent information regarding the Veteran's diabetes, to include when he initially was diagnosed with such disorder, the records must be obtained.  

Furthermore, while service treatment records document that the Veteran was seen in sick call at Andersen Air Force Base several times, the dates of his tour of duty in Guam are unclear.  Notably, the Veteran's service personnel records from his active duty time period are not associated with the claims file, and must be secured.  

As noted, the Veteran's theory of entitlement is that diabetes mellitus resulted from Agent Orange exposure while serving in Guam.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

As the Veteran has indicated that his diabetes mellitus has resulted from herbicide exposure while serving in Guam, the RO should develop the Veteran's claim with consideration of potential exposure to chemicals in Guam, to include development requirements of the VA's updated Adjudication Procedure Manual.  Namely, the RO should provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, request a search of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, and/or request that the JSRRC research the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam, and/or make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Therefore, the Board finds that the claim must be remanded for development in this regard.

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claim.

The Board regrets the delay of final adjudication in this matter, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.

The claim of service connection for a right eye disability, to include as secondary to diabetes mellitus, is deemed inextricably intertwined with the diabetes mellitus claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this regard, the September 2009 VA examination report attributes the Veteran's right eye disability to diabetes.  Thus, if the Veteran is service-connected for diabetes on remand, the RO/AMC should additionally afford him a VA examination to determine if there is a relationship between the two conditions.

Regarding the claim of service connection for allergies, the Veteran contends that his chronic allergies are due to his active service.  Specifically, he has indicated through statements and testimony that his duties included cutting the grass.  He indicated that he went to sick call on several occasions chronic sinusitis, runny eyes, and similar symptoms. 

The service treatment records document that he was seen and treated for complaints of allergic rhinitis in January and June of 1966.  

During the August 2011 hearing, the Veteran testified that he has continuously experienced allergy symptoms year round since service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, treatment for allergic rhinitis was documented.  The Veteran has credibly attested to chronic allergies since service.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his allergy claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1. Contact the Veteran and request that he furnish the necessary authorization for release of the records regarding his diabetes mellitus from Dr. J.S.D.  Any negative search should be noted in the record and communicated to the Veteran.

2. Secure the Veteran's service personnel records from his period of active duty, and associate the records with the claims file.  If such records are unavailable, such should be noted in the claims file.

3. Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure at Andersen Air Force Base in Guam during his service, to include from 1966 to 1967, to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service, to include from 1963 to 1967.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

4. If exposure to Agent Orange in Guam in service is deemed verified, schedule the Veteran for a VA examination to obtain an opinion as to whether it is at least as likely as not that the Veteran's current diabetes mellitus is related to exposure to Agent Orange in Guam in service.  A rationale must be provided for the opinion offered.  The claims folder must be made available to the examiner in conjunction with the examination.

5. IF, and only if, the Veteran's diabetes is found to be related to active service, then the examiner should comment as to whether the Veteran's right eye disability is related to or aggravated (permanently worsened beyond its natural progression) by his diabetes.

If aggravation is found, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  The report of the examination should be associated with the Veteran's claims file.

6. The RO should also arrange for the Veteran to be examined by an appropriate provider to determine the nature and likely etiology of his allergy/sinusitis.  The claims file (to include this remand and all associated records) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion that:

(a) Identifies (by medical diagnosis(es) the Veteran's allergy disorder.

(b) Indicates as to each diagnosis given whether it is at least as likely as not (a 50 percent or better  probability) that such disability is related to the Veteran's service, to include noted in-service complaints and treatment.

The opinion should indicate whether, based on the factual evidence of record, the allergy disorder had its onset in service or post-service, and if post-service, whether there is any basis for relating such to disease, injury, or event in service.  

The examiner must explain the rationale for all opinions rendered.

7. After completing the requested actions above, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims addressed in this remand by evaluating all evidence obtained after the last supplemental statement of the case (SSOC) was issued.  If any benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran and his representative an appropriate SSOC and allow them a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


